Burgess, J.,
¶ 21. concurring in result. I agree that a municipal park district, like any landowner, may post its land against hunting and trapping pursuant to 10 V.S.A. § 5201. I do not agree, however, with the majority’s proposition that the Legislature has delegated its pervasive regulation of hunting and trapping to the District for conservation purposes. Even if it were apparent how a total ban on hunting and trapping serves a rational wildlife conservation interest, absent a more explicit delegation to the District, that topic seems entirely preempted by the Legislature’s comprehensive regulatory scheme in that regard. See 10 V.S.A. chapters 101-123; App. §§ 2-48.1 The majority characterizes the posting of land under 10 V.S.A. § 5201(a) as an enforcement “proceeding” available to the District by virtue of its landowner status pursuant to 10 V.S.A. § 6307, ante, ¶ 11, but there is no “proceeding” necessary to post lands except, perhaps, a trip to the hardware store. Nor does it appear how posting a ban on hunting and trapping serves the statutory purpose of 10 V.S.A. § 6301 “to preserve and to enhance Vermont’s scenic natural resources,” as understood by the majority, unless it is to enhance the observation of such scenic resources by preserving the observers from hunting and trapping mishaps. Such interpretive efforts are strained, at best, and appear unnecessary when there is a more direct route to the same common sense end.
¶ 22. Defendant District is a “union municipal district” that “may hold and convey real... estate for the use of the district,” 24 V.S.A. § 4865, and, in pertinent part, is possessed of all powers enjoyed “by any of its participating municipalities.” 24 V.S.A. § 4866(8) (emphasis added). Most of the municipal members are expressly authorized by their legislative charters to establish parks,2 and plaintiff’s complaint *25alleges, without challenging its validity, that the declared purpose of the District’s charter under 24 V.S.A. § 4865 includes “recreation, [and] establishment of parks.” All Vermont municipalities are authorized to acquire and preserve undeveloped land. 10 V.S.A. §§ 6301 and 6302(a).
¶ 23. Dillon’s Rule not only limits municipalities to “those powers and functions specifically authorized by the legislature” as argued by plaintiff in this instance, but is also authority for the implied “additional functions as may be incident, subordinate or necessary to the exercise” of such express powers by the municipality. Hinesburg Sand & Gravel Co. v. Town of Hinesburg, 135 Vt. 484, 486, 380 A.2d 64, 66 (1977). Having established the recreation or park area in this case, the District must then have at least implied authority to ban hunting and trapping within as incident and necessary to its management of the area. Owning and controlling the same land, and absent legislative command to the contrary, the District should also be independently able to post its land under 10 V.S.A. § 5201. The statutory proscription that no municipality “shall directly regulate hunting ... and trapping” is expressly preconditioned by the phrase “[ejxcept as othenoise authorized by law.” 24 V.S.A. § 2295 (emphasis added). By its own terms, the prohibition is subordinate to the law of Dillon’s Rule and the posting statute, and presents no impediment to the District’s ban on hunting and trapping within the park.3
¶ 24. Plaintiff’s argument that a landowner’s right to post land under 10 V.S.A. § 5201 can never extend to a municipal landowner, because municipalities are foreclosed from regulating hunting and trapping on public lands by 24 V.S.A. § 2295, is not persuasive. It is not disputed that the District owns most, and leases small amounts, of the land at issue. The right to post lands is statutorily granted to any “owner” of land, or “person” enjoying “exclusive control” over lands, 10 V.S.A. § 5201(a), and the statutory term “person” is expressly defined to include a “municipality.” 1 V.S.A. § 128.4 *26Applying § 2295 to bar posting, as proposed by plaintiff, ignores that statute’s express excepting clause, Dillon’s Rule and 10 V.S.A. § 5201(a). Plaintiff’s construction of the statute would preclude cities, towns and villages from prohibiting trapping and nonfirearm hunting within public parks, commons, swimming pools and the like, leaving citizens (and their dogs and children) to wear bright orange, to duck and to watch their step when walking, biking, snowshoeing, skiing, feeding pigeons, swimming or playing sports within municipal parks and recreation fields. This kind of overbroad statutory construction “that leads to absurd consequences must always be avoided if possible.” Riley v. Riley’s Estate, 114 Vt. 297, 300, 44 A.2d 153, 155 (1945).
¶ 25. Accordingly, plaintiff’s construction should be rejected and the judgment below should be affirmed.

 The majority’s citation of 10 V.S.A. § 6307(a), ante, ¶ 10, enabling municipalities to “institute injunction proceedings ... and ... take all other proceedings as are available to an owner of real property under the laws of this state to protect and conserve its right or interest,” reflects a clear legislative intent that a municipality may seek legal redress or enforcement of its rights as a landowner, but is no delegation of legislative authority over wildlife conservation.


 24 V.S.A. App. Ch. 3, § 48(36) (Burlington); Ch. 113, § 103(c) (Colchester); Ch. 117, § 103(b) (Essex); Ch. 13, § 103(b) (South Burlington) and Ch. 17, § 2.4(b)(1) (Winooski). There is no charter for Jericho Village, Ch. 231 reserved; while the *25Williston charter is silent about parks, but provides that Williston “may acquire real property.” Ch. 156, § 9(b).


 The statute continues to prohibit a municipality’s direct regulation of hunting and trapping upon private lands within municipal boundaries.


 “In the construction of statutes,” this definition “shall be observed, unless such construction is inconsistent with the manifest intent of the general assembly or repugnant to the context of the same statute.” 1 V.S.A. § 101. Nothing in 10 V.S.A. *26§ 5201 is repugnant to the inclusion of municipalities as persons owning or controlling lands. Given the excepting clause in 24 V.S.A. § 2295, and the absurd result otherwise, see infra, nothing in that statute is manifestly contrary to following the statutory definition including a municipality as a “person” entitled to post land under 10 V.S.A. § 5201.